      Case 1:17-cv-00928-EAW-LGF Document 71 Filed 03/04/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

CARL MILLER,                                                        THIRD AMENDED
                                Plaintiff,                         SCHEDULING ORDER
        v.
                                                                        17-CV-928W(F)
COUNTY OF ERIE,
DEPARTMENT OF SHERIFF OF ERIE COUNTY,
TIMOTHY B. HOWARD,
THOMAS DIINA,
LIEUTENANT KRZYSZTOF KANIA,
SARGENT CHRISTIAN J. SUNDBERG,
OFFICER DEANNA J. LATES,
LIEUTENANT KAREN A. YETZER,
OFFICER KEITH L. ROBERTS,
SARGENT RICHARD J. ZOZACZKA,
OFFICER D. PAUL ROBINSON,
OFFICER TIMOTHY M. WANAT,
DAVIS JULIAN,
JAMES THOMAS,
JOSEPH DAMICO,
ARIEL SIMMS,
ROBERT GIBBENS,
MAXIM HEALTHCARE SERVICES, INC.,
JOHN DOES 1-10

                      Defendants.
_____________________________________

        The Scheduling Order filed November 1, 2018 (Dkt. 45) is amended as follows:

        1.      In accordance with Section 2.1A of the Plan for Alternative Dispute

Resolution, 1 this case has been referred to mediation.

        2.      Defendant(s) shall identify any expert witnesses through interrogatories

and provide reports pursuant to FED.R.CIV.P. 26 by June 4, 2020.




        1
           A copy of the ADR Plan, a list of ADR Neutrals, and related forms and documents can be found
at http://www.nywd.uscourts.gov or obtained from the Clerk=s Office.
      Case 1:17-cv-00928-EAW-LGF Document 71 Filed 03/04/20 Page 2 of 5




       3.     Dispositive motions, if any, shall be filed no later than October 1, 2020.

Such motions shall be made returnable before the undersigned.

       4.     Mediation sessions may continue, in accordance with Section 5.11 of the

ADR Plan, until November 2, 2020. The continuation of mediation sessions shall not

delay or defer other dates set forth in this Scheduling Order.

       5.     A trial status conference pursuant to Fed.R.Civ.P. Rule 16(d) and Local

Rule 16.1(f) will be held, if necessary, at a date and time to be determined by the trial

judge after determination of dispositive motions. If no dispositive motions are filed,

counsel shall immediately contact the trial judge so that a trial date status conference

can be scheduled. At least seven (7) days prior to the trial date status conference, the

parties shall file a joint case status report setting forth the information described below.

If the parties disagree as to the information to be provided, the report must set forth their

different responses. The joint status report shall contain:

       (1)    Nature of the Case: Set forth a brief description of the action, identifying

the parties, all counsel of record, the relief requested, any affirmative defense and any

relationship the case may have to other pending actions.

       (2)    Motion Practice: Are any motions, dispositive or non-dispositive, pending?

If so, briefly describe the motion. Explain if additional motion practice is necessary

before the matter is ready to be tried.

       (3)    Settlement: Describe the status of settlement negotiations. If the parties

believe a court supervised settlement/mediation conference would be of assistance in

resolving the case or narrowing disputed issues, please state.
      Case 1:17-cv-00928-EAW-LGF Document 71 Filed 03/04/20 Page 3 of 5




       (4)     Trial: State whether the case is ready for trial. If not, explain why. Set

forth an estimate of how long the trial will take and whether the case is Jury or non-jury

       No extension of the above cutoff dates will be granted except upon written

application, filed prior to the cutoff date, showing good cause for the extension. The

attached guidelines shall govern all depositions. Counsel’s attention is directed to

Fed.R.Civ.P. 16(f) calling for sanctions in the event of failure to comply with any

direction of this court.

SO ORDERED.
                                                   /s/ Leslie G. Foschio
                                           ________________________________
                                                   LESLIE G. FOSCHIO
                                           UNITED STATES MAGISTRATE JUDGE

Dated: March 4, 2020
       Buffalo, New York
      Case 1:17-cv-00928-EAW-LGF Document 71 Filed 03/04/20 Page 4 of 5




                    GUIDELINES FOR DISCOVERY DEPOSITIONS

(1)     At the beginning of the deposition, deposing counsel shall instruct the witness to
ask deposing counsel, rather than the witness's own counsel, for clarifications,
definitions, or explanations of any words, questions, or documents presented during the
course of the deposition. The witness shall abide by these instructions.

(2)     All objections, except those which would be waived if not made at the deposition
under Fed.R.Civ.P. 32(d)(3)(B), and those necessary to assert a privilege, to enforce a
limitation on evidence directed by the court, or to present a motion pursuant to
Fed.R.Civ.P. 30(d), shall be preserved. Therefore, those objections need not and shall
not be made during the course of deposition.

(3)     Counsel shall not direct or request that a witness not answer a question, unless
that counsel has objected to the question on the ground that the answer is protected by
a privilege or a limitation on evidence directed by the court.

(4)    Counsel shall not make objections or statements which might suggest an answer
to a witness. Counsels' statements when making objections should be succinct and
verbally economical, stating the basis of the objection and nothing more.

(5)    Counsel and their witness/clients shall not initiate or engage in private off-the-
record conferences during depositions or during breaks or recesses, except for the
purpose of deciding whether to assert a privilege.

(6)   Any conferences which occur pursuant to, or in violation of, guideline (5) are a
proper subject for inquiry by deposing counsel to ascertain whether there has been any
witness-coaching and, if so, what.

(7)   Any conferences which occur pursuant to, or in violation of, guideline (5) shall be
noted on the record by the counsel who participated in the conference. The purpose
and outcome of the conference shall also be noted on the record.

(8)   Deposing counsel shall provide to the witness' counsel a copy of all documents
shown to the witness during the deposition. The copies shall be provided either before
the deposition begins or contemporaneously with the showing of each document to the
witness. The witness and the witness' counsel do not have the right to discuss
documents privately before the witness answers questions about them.

(9)    There shall be only one question at a time put to a witness. Counsel shall permit
the witness to fully answer before propounding subsequent or follow-up questions. If
the witness indicates he or she does not understand the question, counsel shall simply
rephrase the question. There is to be no characterization or comment by examining
counsel as to any answer given by a witness. Should the answer reasonably appear to
counsel to be unresponsive, counsel may so advise the witness and his or her counsel
and have the question repeated by the stenographer from the record.
      Case 1:17-cv-00928-EAW-LGF Document 71 Filed 03/04/20 Page 5 of 5




(10) Examining counsel shall not engage in any argument with opposing counsel as
to these issues, rather his objection shall be taken on the record and appropriate relief
from this court may be sought upon completion of the examination. Similarly, counsel
for a witness shall not engage in any argument with examining counsel as to the
objectionability of any question. Rather, he may note his objection and permit the
witness to answer the question, subject to the objection.

(11) If a witness or his or her counsel is unclear as to any question, he or she shall so
advise counsel and permit the examining counsel an opportunity to rephrase or
withdraw the witness' question. Neither witness nor counsel shall make any comment
or engage deposing counsel in an argument (other than grounds therefore) about the
nature of the question or the witness' request for clarification.

(12) Examining counsel shall at no time interrupt a witness while he or she is
attempting to answer a question. Counsel shall await the witness' complete response to
a question before advancing any follow-up questions or moving on to a new subject.

(13) Examining counsel shall refrain from unnecessary on-the-record recitation or
lengthy quotations from discovery materials or documents except as is necessary to put
specific questions to the witness related to such material or documents.

(14) Authority: Fed.R.Civ.P. 16, 26(f), 30, 37(a); Hall v. Clifton Precision, 150 F.R.D.
525 (E.D.Pa. 1993).

FAILURE TO COMPLY WITH ANY THE FOREGOING MAY RESULT IN SANCTIONS
PURSUANT TO FED.R.CIV.P. 37(b)(2), INCLUDING CIVIL CONTEMPT, AND
ATTORNEYS FEES INCURRED BECAUSE OF A PARTY’S OR AN ATTORNEY’S
NON-COMPLIANCE. SEE FED.R.CIV.P. 16(f).
